Order entered November 14, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01266-CV

                            MARTIN BETTWIESER, Appellant

                                               V.

     SANDRA K. JEFFERY F/N/A SANDRA K. DILL INDIVIDUALLY AND AS
   ADMINISTRATOR AND PERSONAL REPRESENTATIVE OF THE ESTATE OF
   THOMAS KARL BETTWIESER, DECEASED AND KEVIN JEFFERY, Appellees

                          On Appeal from the County Court at Law
                                  Bastrop County, Texas
                              Trial Court Cause No. 17-18735

                                           ORDER
       The clerk’s and reporter’s records are overdue. By letters dated October 26, 2018, the

Court instructed appellant to provide, within ten days, written verification that he has paid or

made arrangements to pay for the record or written documentation that he is entitled to proceed

without advance payment of costs. Appellant has not complied. Rather, appellant filed on

November 2, 2018 a motion requesting a copy of the court reporter’s electronic audio recording

and an extension of time in which to request the records. A party is not entitled to a copy of an

electronic audio recording. See In re Daugherty, 2018 WL 3868170 at *5, No. 05-17-01436-CV

(Tex. App.—Dallas Aug. 15, 2018, orig. proceeding). Accordingly, we DENY the motion.
       We ORDER appellant to file, by November 30, 2018, written verification that (1) he has

requested preparation of the clerk’s record and (2) paid or made arrangements to pay for the

record or written documentation that he has been found entitled to proceed without advance

payment of costs. We caution appellant that failure to comply may result in dismissal of the

appeal without further notice. See TEX. R. APP. P. 37.3(b).

       By letter filed on October 26, 2018, Mary Angela Freeman, Certified Court Reporter,

informed the Court that appellant has not requested nor made arrangements to pay for the

reporter’s record. We ORDER appellant to file, by November 30, 2018, written verification

that (1) he has requested preparation of the reporter’s record and (2) paid or made arrangements

to pay for the record or written documentation that he has been found entitled to proceed without

advance payment of costs. We caution appellant that failure to comply may result in the appeal

being submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of this Court to send a copy of this order to Sarah Loucks,

Bastrop County District Clerk, Mary Angela Freeman, Certified Court Reporter, and all parties.

                                                    /s/       ADA BROWN
                                                              JUSTICE